PER CURIAM.
Motion for an appeal from a judgment of the Grant Circuit Court, entered in supplementary proceedings in a suit to settle a decedent’s estate, after remand of the case following affirmance by this Court of an initial judgment in the suit. See King v. King, Ky., 274 S.W.2d 656. The second judgment, now sought to be appealed from, held the administratrix personally liable for interest, in the amount of $292.87, on a sum which the first judgment had ordered her to pay into court, and held her personally liable for the Costs of the first appeal, amounting to $193.05. The judgment also denied credit for two items of $16.27 and $5.
The judgment was proper as to the interest charge. Farber’s Ex’r v. Farber, 285 Ky. 596, 148 S.W.2d 732. It also was proper as to the appeal costs, because the first appeal was primarily for the personal benefit of the administratrix. The questions concerning the other two items are not of enough significance to warrant discussion.
The motion for an appeal is overruled and the judgment is affirmed.